Opinion filed November 19, 2009 











 








 




Opinion filed November 19,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
 Nos. 11-09-00200-CR, 11-09-00201-CR, 11-09-00202-CR,
& 11-09-00203-CR
                                                    __________
 
                                  BIANCA RENEE PINEDA, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                         On
Appeal from the 244th District Court
 
                                                           Ector
County, Texas
 
                  Trial
Court Cause Nos. A-35,556, C-36,291, D-35,608, & D-35,609
 

 
                                              M E
M O R A N D U M   O P I N I O N
Bianca
Renee Pineda has filed in this court motions to dismiss each of her appeals. 
The motions are signed by both appellant and her attorney.  The motions are
granted, and the appeals are dismissed.
 
November 19, 2009                                                                 PER
CURIAM
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.